Citation Nr: 0629770	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-15 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Whether the severance of service connection for the 
veteran's diabetes mellitus, effective as of November 1, 
2003, was proper.

2.  Whether the severance of service connection for the 
veteran's arteriosclerotic heart disease, effective as of 
November 1, 2003, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1965 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a Board hearing at the RO in June 
2006.  The Board notes that at his June 2006 hearing, the 
veteran raised the issues of entitlement to service 
connection for prostate cancer and entitlement to a total 
evaluation based on individual unemployability (TDIU) due to 
service-connected disabilities.  In light of the medical 
evidence of record of a current diagnosis of prostate cancer 
and with consideration of the recent U.S. Court of Appeals 
for Veterans Claims decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. Aug. 16, 2006), which allows for presumption 
of exposure to herbicides in certain situations when the 
claimant served in the waters off the coast of Vietnam and 
received the Vietnam Service Medal, a claim of service 
connection for prostate cancer is raised by the record and it 
is referred to the RO for any indicated development followed 
by adjudication.  The Board also refers the claim for a TDIU 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record does not establish that the award 
of service connection for the veteran's diabetes mellitus was 
clearly and unmistakably erroneous.

2.  The evidence of record does not establish that the award 
of service connection for the veteran's arteriosclerotic 
heart disease was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The severance of service connection for the veteran's 
diabetes mellitus was improper.  38 C.F.R. §§ 3.105(d), 
326(a) (2006).

2.  The severance of service connection for the veteran's 
arteriosclerotic heart disease was improper.  38 C.F.R. §§ 
3.105(d), 3.326(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2006).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant this appeal.  Therefore, no further 
development is needed.

II. Analysis

The veteran's service personnel records indicate that he 
served in Vietnam on a Navy ship and received the Vietnam 
Service Medal with Bronze Star.  The National Personnel 
Records Center (NPRC) notes that the veteran was attached to 
a Navy unit that could have been assigned to ship or shore 
and that for Department of Defense purposes, his unit was 
credited with Vietnam service from May 4, 1969 to May 14, 
1969.  The NPRC noted that there is no conclusive proof of 
his physical presence in Vietnam during his service period.  
Treatment reports contain evidence of a current diagnosis of 
diabetes mellitus type II and arteriosclerotic heart disease 
as secondary to diabetes mellitus.  On February 19, 2002, the 
RO granted service connection for diabetes mellitus and 
arteriosclerotic heart disease based on the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 for veterans who 
served in Vietnam and were exposed to herbicides.  

In May 2003, the VA proposed to sever service connection for 
the veteran's diabetes mellitus and secondary 
arteriosclerotic heart disease because there was no 
"conclusive evidence" showing that the veteran served on 
land in Vietnam.  In August 2003, the VA implemented the 
proposed severance of service connection for the veteran's 
diabetes mellitus and arteriosclerotic heart disease 
effective as of November 1, 2003.

The provisions of 38 C.F.R. § 3.105 (2005) direct, in 
pertinent part, that: subject to the limitations contained in 
§§ 3.114 and 3.957, service connection will be severed only 
where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).  (Where service connection is severed because of 
a change in or interpretation of a law or Department of 
Veterans Affairs issue, the provisions of § 3.114 are for 
application.)  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.

In order to sever a grant of service connection, the VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that the VA has followed the applicable 
procedural safeguards.  The evidentiary standard for clear 
and unmistakable error (CUE) has been analyzed in a number of 
the Court's opinions.  Most of these address the appeals of 
claimants seeking a finding of CUE in a past denial of 
benefits.  However, the Court has held that the standard is 
equally applicable to VA where the issue is severance of 
service connection based on CUE.  Once service connection has 
been granted, section 3.105(d) provides that it may be 
withdrawn only after VA has complied with specific procedures 
and the Secretary meets his high burden of proof.  Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.").

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 
Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has clarified that although the same standards 
applied in a determination of CUE in a final decision are 
applied to a determination whether a decision granting 
service connection was the product of CUE for the purpose of 
severing service connection, § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  In fact, 
§ 3.105(d) specifically states that "[a] change in diagnosis 
may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after 
the original granting of service connection.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1998).

The applicable statutory law and implementing regulations at 
the time of the RO's February 2002 rating decision stated 
that service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Where a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, and diabetes mellitus, type 
II, becomes manifest to a degree of 10 percent or more at any 
time after service, service connection shall be established 
for such disability if the requirements of 38 C.F.R. § 
3.307(a)(6) (2005) are met even though there is no record of 
such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2005).  

At the time of the February 2002 RO rating decision, the 
regulations stated that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  

The VA Adjudication Procedure Manual M21-1, Part III, 
§ 4.08(k)(1)-(2), up until February 27, 2002, stated that 
"In the absence of contradictory evidence, 'service in 
Vietnam' will be conceded if the records shows [sic] that the 
veteran received the Vietnam Service Medal." In this case, 
the veteran filed his original claims for service connection 
in February 2001, before the law regarding Vietnam service 
for the purpose of raising a presumption of exposure was 
changed.  The RO proposed to sever service connection in May 
2003 and the actual severance was effective from August 2003, 
after the change in M21-1 that required that the veteran must 
have set foot in Vietnam for the presumption of herbicide 
exposure to apply.  As explained in more detail below, there 
are two reasons why the severance at issue was improper.  

In a recent decision, Haas v. Nicholson, No. 04-491 (U.S. 
Vet. App. Aug. 16, 2006), the Court of Appeals for Veterans 
Claims (Court) held that, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), "service in the Republic of Vietnam" will, 
in the absence of contradictory evidence, be presumed based 
upon the veteran's receipt of a Vietnam Service Medal (VSM), 
without any additional proof required that a veteran who 
served in waters offshore actually set foot on land in the 
Republic of Vietnam.  In other words, exposure to herbicides 
will be presumed based on the receipt of a VSM.  Examples of 
contradictory evidence include evidence that the VSM was 
received for service in a neighboring country or at a 
location that reasonably precluded exposure to Agent Orange.

In reaching this holding, the Court found that the 
authorizing statute, 38 U.S.C. § 1116(f), is not clear on its 
face concerning the meaning of the phrase "service in the 
Republic of Vietnam."  Further, the statute does not by its 
terms limit application of the presumption of service 
connection for herbicide exposure to those who set foot on 
the soil of the Republic of Vietnam.  Because the statute is 
ambiguous, the Secretary may promulgate regulations to 
resolve that ambiguity so long as the regulations reasonably 
interpret both the language of the statute and the intent of 
Congress in enacting the legislation.  However, the 
regulations promulgated by the Secretary, 38 C.F.R. § 
3.307(a)(6)(iii) and 38 C.F.R. § 3.313(a), are ambiguous 
regarding whether service on land in Vietnam is required in 
order for the presumption of exposure to apply.  As a 
consequence, the Secretary has merely replaced statutory 
ambiguity with regulatory ambiguity, and therefore the 
regulations are not entitled to Chevron deference.  See 
Chevron U.S.A., Inc. v. Natural Resources Defense Council, 
Inc., 467 U.S. 837, 843, 81 L. Ed. 2d 694, 104 S. Ct. 2778 
(1984)(when the relevant statute is ambiguous, the agency's 
interpretation will generally be sustained as long as it 
reflects a permissible construction of the statute).

The Court found that, not only are the regulations ambiguous 
when read together, but they also are inconsistent with prior 
and longstanding agency views as to what constitutes "service 
in the Republic of Vietnam" for application of the 
presumption of exposure to herbicides, as well as contrary to 
the legislative history of section 1116(f).  As previously 
provided in VA Adjudication Procedure Manual M21-1, Part III, 
 4.08(k)(1)-(2) (Nov. 1991), "In the absence of 
contradictory evidence, 'service in Vietnam' will be conceded 
if the records shows [sic] that the veteran received the 
Vietnam Service Medal."  This provision apparently remained 
in effect throughout the promulgation of current 38 C.F.R. § 
3.307(a)(6)(iii).  Further, because this M21-1 provision does 
not merely clarify or explain an existing rule or statute, 
but instead "prescribes what action must be taken in the 
initial levels of adjudication," the rule is substantive, not 
procedural, and has the force and effect of law.  While 
action was taken by VA in February 2002 to rescind and amend 
this version of the M21-1 (as amended in July 1995-M21-1, 
Part III,  4.24(g)(1)-(2)), this action was ineffective and 
is set aside because VA did not comply with the notice and 
comment requirements of the Administrative Procedures Act 
(APA) regarding the promulgation and rescission of 
substantive rules.  See M21-1, Part III,  4.24(e)(1)-(2).  
Consequently, the M21-1 provision in effect prior to the 
February 2002 rescission remains binding on VA.  (Emphasis 
added.)

In this case, the record clearly shows that the veteran 
served on a Navy vessel in the waters offshore from Vietnam 
and received a Vietnam Service Medal.  While the record does 
not clearly show if the veteran was ever physically present 
in Vietnam, the RO granted service connection for diabetes 
mellitus, type 2, and secondary heart disease presumably on 
the basis of the veteran's receipt of the Vietnam Service 
Medal.  The RO did not inquire as to the veteran's physical 
presence in Vietnam.  The record, in its entirety, is 
ambiguous as to whether or not the veteran was physically 
present in Vietnam.  The veteran has not made a statement 
regarding whether or not he was physically present in Vietnam 
during the time he served on the Navy ship and the NPRC has 
stated that the veteran was attached to a Navy unit that 
"could have been" assigned to ship or shore.  

In order to sever a grant of service connection, the burden 
of proof is on the government to show that the grant of 
service connection was clearly and unmistakably erroneous.  
In the case at hand, before Haas, supra, the grant of service 
connection could be severed only if the government 
demonstrated, clearly and unmistakably, that the veteran was 
not physically present in Vietnam at any time during his tour 
of duty on the Navy ship off the shores of Vietnam.  However, 
the government has not met this standard.  At best, the 
record is unclear as to the veteran's physical presence in 
Vietnam.  Although the record does not conclusively show that 
the veteran was physically present in Vietnam, it also does 
not conclusively show that the veteran was not physically 
present in Vietnam.  As such, the government has not met its 
burden of proof in showing that the grant of service 
connection for diabetes mellitus and secondary 
arteriosclerotic heart disease was clearly and unmistakably 
erroneous.  In the absence of such a finding, the Board 
concludes that the severance of service connection for the 
veteran's diabetes mellitus and secondary heart disease, 
effective as of November 1, 2003, was improper.  

Moreover, in view of Haas, supra, the M21-1 provision in 
effect prior to the February 2002 rescission remains binding 
on VA. Thus, the veteran's receipt of the VCM was sufficient 
to show the requisite Vietnam service, which in turn entitled 
him to a presumption of exposure to herbicides during that 
time.  38 C.F.R. § 3.307(a)(6)(iii); VA Adjudication 
Procedure Manual M21-1, Part III, § 4.08(k)(1)-(2) (in effect 
prior to February 2002); Haas, supra.

In view of the foregoing, the Board finds that the RO's 
severance of service connection for Type II diabetes mellitus 
and arteriosclerotic heart disease as secondary to diabetes, 
effective November 1, 2003, was improper.

ORDER

The severance of service connection for diabetes mellitus, 
effective November 1, 2003, was improper; accordingly, 
restoration of service connection for diabetes mellitus is 
granted.

The severance of service connection for arteriosclerotic 
heart disease as secondary to diabetes mellitus, type 2, was 
improper; accordingly, restoration of service connection for 
diabetes mellitus is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


